Case 15-01778-LT13          Filed 01/31/20    Entered 01/31/20 14:34:14             Doc 132        Pg. 1 of 3




 1   Kristin A. Zilberstein, Esq. (SBN: 200041)
     Adam P. Thursby, Esq. (SBN 318465)
 2   L. Bryant Jaquez, Esq. (SBN: 252125)
 3   GHIDOTTI | BERGER LLP
     1920 Old Tustin Ave.
 4   Santa Ana, CA 92705
     Ph: (949) 427-2010 ext. 1010
 5   Fax: (949) 427-2732
 6   athursby@ghidottiberger.com

 7   Attorney for Movant
     U.S. Bank National Association, as Trustee of the Chalet Series III Trust
 8
                               UNITED STATES BANKRUPTCY COURT
 9
                               SOUTHERN DISTRICT OF CALIFORNIA
10
                                         SAN DIEGO DIVISION
11
12   In Re:                                              )   CASE NO.: 15-01778-LT13
13                                                       )
     RANDY LANE SAILSBERY                                )   CHAPTER 13
14                                                       )
              Debtor(s).                                 )   WITHDRAWAL OF MOTION
15
                                                         )   FOR RELIEF FROM
16                                                       )   AUTOMATIC STAY
                                                         )
17                                                       )
                                                         )   Judge Laura S. Taylor
18
                                                         )
19                                                       )
                                                         )
20                                                       )
21                                                       )
                                                         )
22                                                       )
                                                         )
23                                                       )
24                                                       )
                                                         )
25
              TO ALL PARTIES IN INTEREST AND TO THEIR ATTORNEYS OF RECORD:
26
27            U.S. Bank National Association, as Trustee of the Chalet Series III Trust (“Movant”),

28   hereby withdraws its MOTION FOR RELIEF FROM AUTOMATIC STAY, regarding real




                                                     1                                           15-01778-LT13
                                                             Withdrawal of Motion for Relief from Automatic Stay
Case 15-01778-LT13       Filed 01/31/20    Entered 01/31/20 14:34:14           Doc 132        Pg. 2 of 3




 1   property 1885 Leon Avenue, San Diego, CA 92154, filed on August 30, 2019, as docket entry
 2   number 53.
 3
     Dated: January 31, 2020                   GHIDOTTI | BERGER LLP
 4
 5
                                               /s/ Kristin A. Zilberstein
 6                                             Kristin A. Zilberstein, Esq.
                                               Counsel for Movant
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                 2                                          15-01778-LT13
                                                        Withdrawal of Motion for Relief from Automatic Stay
Case 15-01778-LT13         Filed 01/31/20      Entered 01/31/20 14:34:14       Doc 132    Pg. 3 of 3




 1                                  CERTIFICATE OF SERVICE
 2          On January 31, 2020, I served the foregoing documents described as
 3
     WITHDRAWAL OF MOTION FOR RELIEF FROM AUTOMATIC STAY on the
 4
     following individuals by electronic means thorugh the Court’s ECF program:
 5
 6          COUNSEL FOR DEBTOR                           TRUSTEE
            Michael Koch                                 David L. Skelton
 7          MLKoch@live.com                              admin@ch13.sdcoxmail.com
 8
            US TRUSTEE
 9          United States Trustee
            ustp.region15@usdoj.gov
10
            I declare under penalty of perjury under the laws of the United States of America
11
12   that the foregoing is true and correct.

13                                                       /s/ Enrique Alarcon
                                                         Enrique Alarcon
14
15          On January 31, 2020, I served the foregoing documents described as

16   WITHDRAWAL OF MOTION FOR RELIEF FROM AUTOMATIC STAY on the
17
     following individuals by depositing true copies thereof in the United States mail at Santa Ana,
18
     California enclosed in a sealed envelope, with postage paid, addressed as follows:
19
20          DEBTOR
            Randy Lane Sailsbery
21          1643 Standlake Street
            San Diego, CA 92154
22
23          I declare under penalty of perjury under the laws of the United States of America

24   that the foregoing is true and correct.
25                                                       /s/ Enrique Alarcon
26                                                       Enrique Alkarcon

27
28




                                                    1
                                     CERTIFICATE OF SERVICE
